      Case 3:20-cv-02696-LC-HTC Document 14 Filed 07/17/20 Page 1 of 2

                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



SHASHID SHEMAYNE STROMAN,
      Petitioner,

v.                                                 Case No. 3:20cv2696-LC-HTC

MARK S. INCH,
      Respondent.
                                           /

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated March 26, 2020 (ECF No. 6), to which Petitioner has

objected (ECF Doc 13). The parties have been furnished a copy of the Report and

Recommendation and have been afforded an opportunity to file objections

pursuant to Title 28, United States Code, Section 636(b)(1). I have made a de novo

determination of the timely filed objections.

      Having considered the Report and Recommendation and the objections

thereto, I have determined that the Report and Recommendation should be

adopted.
     Case 3:20-cv-02696-LC-HTC Document 14 Filed 07/17/20 Page 2 of 2

                                                                   Page 2 of 2

     Accordingly, it is now ORDERED as follows:

     1.   The Magistrate Judge’s Report and Recommendation (ECF Doc. 6) is

          adopted and incorporated by reference in this order.

     2.   The Petition (ECF Doc. 1) is DISMISSED WITH PREJUDICE as

          untimely.

     3.   The Clerk is directed to close the file.

     DONE AND ORDERED this 17th day of July, 2020.



                                 s/L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv2696-LC-HTC
